Case: 14-20106       Document: 00512724724          Page: 1     Date Filed: 08/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                     No. 14-20106                                  FILED
                                   Summary Calendar                           August 6, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
ANTOINETTE R. LAMPKIN,

                                                   Plaintiff - Appellant
v.

STAFFMARK; VERONICA GARCIA; LINDSEY MILLER,

                                                   Defendants – Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-3400


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM:*
       Antoinette R. Lampkin appeals the district court’s grant of summary
judgment in favor of her former employer, Staffmark Holdings, Inc., 1 in her
lawsuit purporting to allege racial discrimination and discrimination based
upon a relationship with a disabled person. We have carefully reviewed the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Although Lampkin originally also sued Veronica Garcia and Lindsey Miller, they
were never served, and she intentionally deleted them in her amended complaint, stating in
her motion for leave: “Plaintiff wishes to allege her Complaint against the entity only.” Thus,
they are not before us on this appeal.
    Case: 14-20106     Document: 00512724724     Page: 2     Date Filed: 08/06/2014



                                  No. 14-20106
relevant portions of the record in light of the parties briefs. We conclude that
the district court’s opinion contains no reversible error.
      AFFIRMED.




                                        2